DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-10, 13-16, 18, 27-29, 34, 49-56, 62-70, 73-74, drawn to a method comprising providing a first microfluidic device, seeding cells on the first side of the membrane in the device and culturing the cells through one or more of the microchannels.
Group II, claim(s) 75-93, drawn to a method comprising providing cancer cells and healthy epithelial cells and a fluidic device comprising a membrane and co-culturing the cells on a first surface of the membrane 
Group III, claim(s) 94-107, drawn to a fluidic device comprising a membrane and a first cell layer formed on the membrane comprising first healthy cells and cancer cells with cancer cells integrated into the first layer and having tight junctions with the healthy cells.
Group IV, claim(s) 108-120, drawn to a method comprising providing cancer cells, healthy epithelial cells and a fluidic device comprising a membrane, co-culturing the cells on the first surface of the membrane under conditions to form tight junctions and continuing to co-culture until at least a portion of the cancer cells lose the tight junctions .

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a fluidic device comprising a membrane with cancer cells having one or more mesenchymal-like features and healthy cells cocultured on a first surface of the membrane under conditions such that at least a portion of the cancer cells form tight junctions with the healthy cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ingber et al (WO 2015/138034-from IDS filed 03/17/2020) as evidenced by Salvador et al (Current Pathology Reports, 2016-from IDS filed 03/17/2020).
Ingber teach a method of coculturing cells with a microfluidic device (abstract, page 65 para 247) and wherein the method comprises providing cancer cells having one or more mesenchymal-like features (cancer cells that undergo EMT -epithelial mesenchymal transition)(page 50 para 196), providing healthy epithelial cells (page 65 para 245, page 68  para 257) and co-culturing the cells on a first surface of the membrane of the microfluidic device under conditions that mimic the appropriate physiological environment (page 65, para 245, page 68 para 257, page 81 para 296 and pages 137-138 claims 62-67), wherein at least a portion of the cells form tight junctions (page 50 para 196, page 68 para 257). These tight junctions are formed as evidenced by Salvador et al (page 138, figure 1).

The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632